Citation Nr: 0405239	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Hartford, Connecticut.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that hearing loss was incurred during 
active military service as a result of exposure to noise from 
artillery fire and explosions during service.  In this case, 
there is ample medical evidence that the veteran has hearing 
loss, but there is little competent evidence that he 
sustained injury or incurred disease in service.  The only 
available service medical records consist of his August 1954 
separation examination report, which was negative for 
complaints of any pertinent disability.  Hearing acuity 
measured by whispered voice was 15/15, indicative of normal 
hearing.  An audiogram was not conducted at that time.

The National Personnel Records Center has indicated that the 
veteran's service medical records are not available, having 
been destroyed by a fire at the facility in 1973.  It was 
also indicated that there are no records of treatment through 
the Surgeon General's Office.  The veteran has stated that he 
did not received treatment for a hearing loss in service.

In addition, the veteran's Form DD-214 indicates that the 
veteran was promoted to Sergeant First Class (SFC) in 
November 1953, some 13 months after induction.  Although it 
also shows that he received the Combat Infantryman's Badge 
(CIB), his branch in service was the Quartermaster Corps and 
his most significant duty assignment was Headquarters and 
Headquarters Detached 402nd Quartermaster Battalion.  Under 
these circumstances the Board deems it necessary to obtain 
service personnel records.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should request the National 
Personal Records Center (NPRC) to furnish 
a complete copy of the veteran's service 
personnel records, including any DD-214s 
that may be available.  These records 
should be obtained and associated with 
the claims file.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case to and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




